PER CURIAM.
We have carefully considered the voluminous record of this complex non-jury trial which involved a controversy arising out of a Holiday Inn motel lease. Both damages and reformation or cancellation were sought in a multi-count complaint, and cross charges for damages were brought in a multi-count countercomplaint. We are of the view that the trial judge copiously considered the evidence herein and applied the law without reversible error to the facts he properly found.
No reversible error appearing, therefore, the judgment is affirmed.
PIERCE, C. J., MANN and McNULTY, JJ., concur.